AFFIRM; and Opinion Filed November 30, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00184-CR

                          VICTOR RENARD BROWN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-76504-M

                             MEMORANDUM OPINION
                        Before Justices Fillmore, Myers, and Whitehill
                                 Opinion by Justice Fillmore

       Victor Renard Brown waived a jury and pleaded guilty to the third-degree felony offense

of failure to register as a sex offender See TEX. CODE CRIM. PROC. ANN. art. 62.102(a), (b)(1),

(c) (West Supp. 2015) (previous conviction for failure to register). The trial court assessed

punishment at three years’ imprisonment. On appeal, Brown’s attorney filed a brief in which she

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief
to Brown. We advised Brown of his right to file a pro se response, but he did not file a pro se

response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

150184F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


VICTOR RENARD BROWN, Appellant                    Appeal from the 194th Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00184-CR       V.                       F14-76504-M).
                                                  Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                      Justices Myers and Whitehill participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered November 30, 2015.




                                            -3-